           Case 1:20-cv-04092-LGS Document 24 Filed 09/11/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 --------------------------------------------------------------X
 PRO PUBLICA, INC.,                                            :
                                              Plaintiff,       :
                                                               :
                            -against-                          :    20 Civ. 4092 (LGS)
                                                               :
                                                               :          ORDER
 UNITED STATES DEPARTMENT OF HEALTH :
 & HUMAN SERVICES,                                             :
                                              Defendant. :
 ------------------------------------------------------------- X

LORNA G. SCHOFIELD, District Judge:

        WHEREAS, by joint letter at Dkt. No. 20, the parties advised that they could not agree on

a schedule for the processing and production of non-exempt documents responsive to Plaintiff’s

Freedom of Information Act (“FOIA”) requests, and that the parties were not in a position to

determine whether summary judgment briefing would be necessary;

        WHEREAS, per the Order at Dkt. No. 21, the parties filed letters requesting the Court set

a production schedule for Defendant’s production of non-exempt documents responsive to the

FOIA requests. (Dkt. Nos. 22 and 23). Upon review of the parties’ submissions, it is hereby

        ORDERED that Defendant shall process and produce responsive non-exempt documents

at a rate of at least 1,000 pages per month. Any disputes with respect to the processing or

production of records under this Order shall be governed by Individual Rule II.B.2, concerning

discovery disputes. It is further

        ORDERED that the parties shall file a joint status letter on the progress of the FOIA

productions by September 30, 2020, and every 30 days thereafter.

Dated: September 11, 2020
       New York, New York
